Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant's application filed 17 May 2021. Claims 1-20 are presently pending and under consideration. It is noted that the prior art used in the rejection below has been cited/included in Applicant’s IDS filed 17 May 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites the limitation "the second interface".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “a second interface”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10515006. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-19 of US 10515006. Further, certain ones of the dependent claims of the instant application have corresponding dependent claims with nearly identical claim limitations disclosed by US 10515006. As an example, dependent claims 2-15 of the instant application are nearly word for word the same as the limitations recited in dependent claims 2-15 of US 10515006.
Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11030088. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-20 of US 11030088. Further, certain ones of the dependent claims of the instant application have corresponding dependent claims with nearly identical claim limitations disclosed by US 11030088. As an example, dependent claims 2-15 of the instant application are nearly word for word the same as the limitations recited in dependent claims 2-15 of US 11030088.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claims 1, 16, and 20 invoke and are being interpreted according to 35 USC 112(f).
Regarding claim 20, the limitation “memory adapter means” have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function. Specifically, the “memory adapter means” for storing…and retrieving data from, the first memory, and the “memory adapter means” being configured to estimate the ratio is disclosed in the specification at [0041] & [0042] and Fig. 2 as a memory adapter circuit 250 which may be a SOC, having a processor, memory and other logic and drive circuitry having a first and second memory interface.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an adapter module is configured to store data….and retrieve data from the first memory  in claim 1 and “wherein the adapter module is configured to estimate ratio” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Regarding claims 1 and 16, a review of the specification discloses the following portions appear to cover the corresponding structure that performs the claimed function and equivalents thereof: paragraphs [0041] & [0042] and Fig. 2 as a memory adapter circuit 250 which may be a SOC, having a processor, memory and other logic and drive circuitry having a first and second memory interface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US2017/0010817 hereinafter Lim), in view of Formato et al (US 2017/0270010 A1, hereinafter Formato).
Regarding claims 1 and 16, taking claim 1 as exemplary, Lim discloses a system comprising: a processor (See Lim, [0078] and Fig. 2, disclosing host 100 having MCH/CPU);
a memory system comprising: an adapter module; and a first memory (See Lim [0078] and Fig. 2, disclosing NVDIMM 200 connected and interfacing to host 100 and necessarily having an interface/adapter and [0094], disclosing a physical slot of an interface with the host); and
a second memory connected to the processor (See Lim, [0078] and Fig. 2, disclosing DIMM 300 or RAM 220), 
wherein the adapter module is configured to store data in, and retrieve data from, the first memory (See Lim [0081], disclosing transmitting and receiving data through the DDR interface to and from the memory 200), utilizing an operation to modify free memory of the first memory according to a ratio (See Lim [0100]-[0101], disclosing a flush instruction to flush data from the host cache to the nonvolatile memory module, or in other words, writing data to the first memory and accordingly reducing free memory according to a ratio equal to the size of the incoming flush data in relation to the first memory size).
Lim does not disclose wherein the adapter module is further configured to estimate the ratio, based on ratios for data stored in the first memory, as an estimated ratio, and wherein the processor is further configured to assess whether sufficient space is available in the first memory based on the estimated ratio. 
However, Formato discloses wherein the adapter module utilizing an operation to modify free memory of the first memory according to a ratio (See Formato, wherein the memory adapter module is further configured to estimate the ratio, based on ratios for data stored in the first memory, as an estimated ratio (See Formato, [0030]-[0032], disclosing a backup ratio between an amount of storage on a client system and an amount of data stored on backup), and wherein the processor is further configured to assess that sufficient space is available in the first memory based on the estimated ratio (See Formato, [0030]-[0032], disclosing determination module 206 and determines a backup ratio which accounts for the rate of compression and the amount of free space available, which also discloses the amount of data already stored).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the augmented storage system of Lim and Owa with the free space determination of Formato as automatically determining how much data can be added to an already established environment can eliminate mistakes in capacity management (See Formato, [0003]). 
Regarding claims 2 and 17, taking claim 2 as exemplary, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Formato further discloses wherein the operation comprises at least one of: compression; deduplication; and error correction (See Formato, [0031]-[0032], disclosing using compression on stored data).
Regarding claim 3, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Lim further discloses wherein the adapter module has a first interface connected to the processor and a second interface connected to the first memory (See Lim, Fig. 2 and [0078], disclosing the host 100 having a CPU, which necessarily requires a first interface between CPU and host and a nonvolatile memory module 200, which requires a second interface between host 100 and module 200).
Regarding claim 4, Lim in view of Formato disclosed the system of claim 3 as described hereinabove. Lim further discloses wherein the first interface is a second generation or higher generation double data rate synchronous dynamic random-access interface (See Lim [0095] disclosing the interface may be a DDR-series).
Regarding claims 5 and 18, taking claim 5 as exemplary, Lim in view of Formato disclosed the system of claim 3 as described hereinabove. Lim further discloses wherein the second interface is a second generation or higher generation double data rate synchronous dynamic random-access interface (See Lim, [0095] disclosing the interface may be a DDR-series).
Regarding claim 6, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Lim further discloses wherein the first interface is an NVDIMM-F interface, and the system is configured to operate the memory system as a block device (See Lim, [0084] and [0086], disclosing the nonvolatile memory module may be a NVDIMM-F type and the NVDIMM-F may include a flash memory accessible as a block-oriented mass storage device).
Regarding claim 7, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Lim further discloses wherein the first memory is a dynamic random-access memory and the second interface is a second generation or higher generation double data rate synchronous dynamic random-access memory interface (See Lim [0083], disclosing a DIMM module and [0095], the interface may be a DDR-series).
Regarding claim 9, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Lim further discloses wherein the second memory is connected to the management module through a third interface, the third interface being a second generation or higher generation double data rate synchronous dynamic random-access memory interface (See Lim Fig. 2, disclosing memory 300 connected to CPU 100 via a DDR connection and [0095], disclosing the DDR interface may be a DDR2 or higher interface).
Regarding claim 20, Lim discloses a system comprising: a processor (See Lim, [0078] and Fig. 2, disclosing host 100 having MCH/CPU 200);
a memory system comprising: a first memory (See Lim, [0078] and Fig. 2, disclosing NVDIMM 200); and
memory adapter means for storing data in, and retrieving data from, the first memory, utilizing an operation to modify free memory of the first memory according to a ratio (See Lim [0078] and Fig. 2, disclosing NVDIMM 200 connected and interfacing to host 100 and necessarily having an interface/adapter and [0094], disclosing a physical slot of an interface with the host and [0100]-[0101], disclosing a flush instruction to flush data from the host cache to the nonvolatile memory module, or in other words, writing data to the first memory and accordingly reducing free memory according to a ratio equal to the size of the incoming flush data in relation to the first memory size),
the system being configured to operate the memory system as a block device (See Lim, [0086], and [0071], where flash is managed in blocks for erasures), wherein the system further comprises:
a second memory connected to the processor (See Lim, [0078] and Fig. 2, disclosing DIMM 300 or RAM 220).
Lim does not disclose the memory adapter means being configured to estimate the ratio, based on ratios for data stored in the first memory, as an estimated ratio, wherein the processor is further configured to assess that sufficient space is available in the first memory based on the estimated ratio.
However, Formato discloses the memory adapter means being configured to estimate the ratio, based on ratios for data stored in the first memory, as an estimated ratio (See Formato, [0030]-[0032], disclosing a backup ratio between an amount of storage on a client system and an amount of data stored on backup), wherein the processor is further configured to assess that sufficient space is available in the first memory based on the estimated ratio (See Formato, [0030]-[0032], disclosing determination module 206 and determines a backup ratio which accounts for the rate of compression and the amount of free space available, which also discloses the amount of data already stored).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the augmented storage system of Lim with the free space determination of Formato as automatically determining how much data can be added to an already established environment can eliminate mistakes in capacity management (See Formato, [0003]).

Claims 8 and 19 are rejected under 35 USC 103 as being unpatentable over Lim in view of Formato, and further in view of Le et al (US 2017/0131943 A1, hereinafter Le).
Regarding claims 8 and 19, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Neither Lim nor Formato discloses wherein the adapter module is a single integrated circuit configured to perform: compression; deduplication; and error correction.
However, Le discloses wherein the adapter module is a single integrated circuit configured to perform: compression; deduplication; and error correction (See Le, Fig. 1C and [0051], disclosing controller including ECC 158/160, deduplication engine 164 and compression engine 162).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the compression augmented memory system of Lim and Formato with the combined controller of Le as placing all the components into an integrated circuit can improve packaging by shortening traces and improving overall system performance by reducing latency. 

Claims 10 and 11 are rejected under 35 USC 103 as being unpatentable over Lim in view of Formato, and further in view of Magenheimer (Dan Magenheimer, Cleancache, 2011, hereinafter Magenheimer A)
Regarding claim 10, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Lim further discloses wherein the processor is configured to maintain a page cache in the second memory (See Lim, [0087] and Fig. 2, disclosing RAM 220 as cache for NVDIMM 200), 
wherein the processor is configured to call a function for clean pages when evicting the clean pages from the page cache (See Lim, [0063] & [0064], disclosing the host (with CPU) may perform a system call that results in use of [0069] a nonvolatile memory library which includes the use of [0070] , disclosing functions including cache line flush, cache line write back and persistent commit, and a management library with instructions for managing memory allocation and cancellation, or in other words for evicting data from the RAM in order to free clean pages to make space in and resulting in clean pages in the RAM), 
the function being configured to store the clean pages (See Lim, [0070], disclosing functions for evicting cache lines from the RAM, which results in clean pages being returned and stored in the RAM): 
in the first memory when sufficient space is available in the first memory; and in persistent storage otherwise (See Lim, [0069] & [0070], disclosing functions including cache line flush, cache line write back and persistent commit used for managing the RAM of the nonvolatile memory module 200, or in other words, for flushing writes from the RAM to the NVDIMM in order to persistently store the flushed cache data).
Neither Lim nor Formato specifically discloses the function as a cleancache function.
However, Magenheimer A discloses a cleancache function (See Magenheimer A, page 1, disclosing cleancache optional feature).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the compression augmented memory system of Lim and Formato with the cleancache functionality of Magenheimer A as using cleancache functionality “dramatically increases page cache effectiveness for many workloads in many environments at negligible cost” (See Magenheimer A, page 1). 
Regarding claim 11, Lim in view of Formato, and further in view of Magenheimer A, disclosed the system of claim 10 as described hereinabove. None of Lim, Formato, or Magenheimer A discloses wherein the cleancache function is configured to assess whether sufficient space is available in the first memory based on the estimated ratio.
However, Formato discloses functionality configured to assess whether sufficient space is available in the first memory based on the estimated ratio (See Formato, [0016] and [0017], disclosing determining whether sufficient space for adding data is available based on at least target storage compression and raw free space).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleancache functionality of the compression augmented memory system of Lim, Formato, and Magenheimer A with the space assessment of Formato as automatically determining how much data can be added to an already established environment can eliminate mistakes in capacity management (See Formato, [0003]).
Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Lim in view of Formato, and further in view of Magenheimer (Dan Magenheimer, Frontswap, 2012, hereinafter Magenheimer B).
Regarding claim 12, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Lim further discloses wherein the processor is configured to maintain a user memory space in the second memory (See Lim, [0091], disclosing a memory allocation area 320 of memory module 300), and
the processor is configured to call a function for dirty pages when evicting the dirty pages from the user memory space (See Lim, [0070], [0117], disclosing functions including cache line flush and persistent commit, and management library with instructions for managing memory allocation and cancellation), the function being configured to store the dirty pages:
in the first memory when sufficient space is available in the first memory; and in persistent storage otherwise (See Lim, [0069] & [0070], disclosing functions including cache line flush, cache line write back and persistent commit used for managing the RAM of the nonvolatile memory module 200, or in other words, for flushing writes from the RAM to the NVDIMM in order to persistently store the flushed cache data).
Neither Lim nor Formato disclose the use of a frontswap function. However, Magenheimer B discloses a frontswap function (See Magenheimer B, page 1, disclosing the use of frontswap is appropriate for read and write swap pages when not directly addressable to the kernel such as compressed data).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the compressed data memory system of Lim and Formato with the functionality of Magenheimer B as using frontswap “provides a huge amount of flexibility for more dynamic, flexible RAM utilization” (See Magenheimer B, page 1).
Regarding claim 13, Lim in view of Formato disclosed the system of claim 12 as described hereinabove. None of Lim, Formato, or Magenheimer B discloses wherein the frontswap function is configured to assess whether sufficient space is available in the first memory based on the estimated ratio. However, Formato discloses functionality configured to assess whether sufficient space is available in the first memory based on the estimated ratio (See Formato, [0016] & [0017] disclosing determining whether sufficient space for adding data is available based on at least target storage compression and raw free space).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify frontswap functionality of the compression augmented memory system of Lim, Formato, and Magenheimer B with the space assessment of Formato as automatically determining how much data can be added to an already established environment can eliminate mistakes in capacity management (See Formato, [0003]).

Claim 14 is rejected under 35 USC 103 as being unpatentable over Lim in view of Formato, and further in view of SuperUser (StackExchange Superuser, is there a command to find out the available memory in Windows? 2014, hereinafter StackExchange).
Regarding claim 14, Lim in view of Formato disclosed the system of claim 1 as described hereinabove. Lim further discloses wherein the processor is configured to: execute one or more applications (See Lim, Fig 2 disclosing application 122 executing on host 100). Neither Lim, nor Formato discloses in response to an application of the one or more applications to a sysinfo function, return: a value for a total available memory based on a size of the first memory and size of the second memory, and a value for a total free memory based on an amount of the free memory in the first memory and an amount of free memory in the second memory.
However, StackExchange discloses in response to an application of the one or more applications to a sysinfo function, return: a value for the total available memory based on the size of the first memory and size of the second memory, and a value for the total free memory based on the amount of free memory in the first memory and the amount of free memory in the second memory (See StackExchange, page 1, disclosing systeminfo function and a “find memory” command, Windows returns a total memory and available memory, or in other words, value of all memory capacity and a value of all memory capacity not presently being used).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the augmented memory system of Lim and Formato with the added functionality of StackExchange as users want to know the capacity of the total and available memory (See StackExchange, page 1, the question is posed as to how to determine available memory).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the cited prior art, alone or in combination, teaches or suggests the particular combination of steps or elements as recited in dependent claim 15. In particular, the cited prior art of record fails to teach or suggest  wherein the value for the total free memory is a sum of an amount of free memory in the second memory, and a product of a minimum ratio and the amount of the free memory in the first memory, the minimum ratio being a function of the ratios for the data stored in the first memory over a set interval of time when the set interval of time has elapsed since system startup, and 2.0 otherwise.

EXAMINER’S NOTE

	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Heddes et al (US 2015/0339239) disclosing using data compression to increase the effective memory capacity.
(2) Cao et al., Flexible Memory: A Novel Main Memory Architecture with Block-level Memory Compression, disclosing the use of block based compression via block mapping table and sub-ranked memory to increase memory capacity while reducing power consumption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137